Exhibit(n) (21) under Form N-1A Exhibit (99) under Item 601/Reg. S-K CLASS R SHARES EXHIBIT (FORMERLY, CLASS K SHARES) TO MULTIPLE CLASS PLAN (REVISED 12/31/10) 1.SEPARATE ARRANGEMENT AND EXPENSE ALLOCATION For purposes of Rule 18f-3 under the Act, the basic distribution and shareholder servicing arrangement for the Class R Shares will consist of: (i)Excepting Federated Kaufmann Fund, sales by financial intermediaries to retirement plans, with shareholder services provided by the retirement plan recordkeepers; and (ii)with respect to the Federated Kaufmann Fund, (a) sales by financial intermediaries to retirement plans; (b) the issuance of Class R Shares as provided in the Plan of Reorganization between the Federated-Kaufmann Fund and the Kaufmann Fund; (c) additional investments by former Kaufmann Fund shareholders and related persons; and (d) shareholder services provided by financial intermediaries Financial intermediaries and the principal underwriter may receive payments for distribution and/or administrative services under a Rule 12b-1 Plan, in addition, financial intermediaries may receive shareholder service fees for services provided. In connection with this basic arrangement, Class R Shares will bear the following fees and expenses: Fees and Expenses Maximum Amount Allocated Class R Shares Sales Load None Contingent Deferred Sales Charge ("CDSC") None Redemption Fee As set forth in the attached Schedule. Shareholder Service Fee As set forth in the attached Schedule 12b-1 Fee As set forth in the attached Schedule Other Expenses Itemized expenses incurred by the Fund with respect to holders of Class R Shares as described in Section 3 of the Multiple Class Plan 2.CONVERSION AND EXCHANGE PRIVILEGES For purposes of Rule 18f-3, Class R Shares have the following conversion rights and exchange privileges at the election of the shareholder: Conversion Rights: None Exchange Privilege: With respect to the Kaufmann Fund, shareholders who are former shareholders of the Kaufmann Fund, Inc. and their immediate family members or shareholders who have purchased shares through the financial intermediary relationships that existed for the Kaufmann Fund may exchange their Class R Shares for Class A Shares of any other fund. Investors who are eligible to purchase Class R Shares (e.g. 401(k) plans, 457 plans, employer sponsored 403(b) plans, profit sharing and money purchase pension plans, defined benefit plans, non-qualified deferred compensation plans and IRA rollovers from such plans, directly or through financial intermediaries) may exchange their Class R Shares into Class R Shares of any other Fund.A Grandfathered Shareholder may exchange into Class R Shares of another Fund only if such shareholder is an eligible investor in the Class R Shares of that Fund. With respect to the other funds, Class R Shares may be exchanged for Class R Shares, including the Kaufmann Fund. In any exchange, the shareholder shall receive shares having the same aggregate net asset value as the shares surrendered, after the payment of any redemption fees to the Fund. Exchanges to any other Class shall be treated in the same manner as a redemption and purchase. 3.REDEMPTION FEE For purposes of Rule 11a-3 under the Act, any redemption fee received upon the redemption or exchange of Class R Shares will be applied to fees incurred or amounts expended in connection with such redemption or exchange. The balance of any redemption fees shall be paid to the Fund. A Fund shall waive any redemption fee with respect to Class R Shares redeemed or exchange by employer-sponsored retirement plans. SCHEDULE OF FUNDS OFFERING CLASS R SHARES The Funds set forth on this Schedule each offer Class R Shares on the terms set forth in the Class R Shares Exhibit to the Multiple Class Plan, in each case as indicated below.The 12b-1 fees indicated are the maximum amounts authorized based on the average daily net asset value. Actual amounts accrued may be less. Multiple Class Company Series 12b-1 Fee Shareholder Services Fee Redemption Fee Federated Equity Funds: Federated Capital Appreciation Fund 0.50% None None Federated Clover Value Fund 0.50% None None Federated InterContinental Fund 0.50% None 2% on shares redeemed or exchanged within 30 days of purchase Federated Kaufmann Fund 0.50% 0.25% 0.20% Federated Kaufmann Large Cap Fund 0.50% None None Federated Kaufmann Small Cap Fund 0.50% None None Federated Mid-Cap Growth Strategies Fund 0.50% None None Federated Index Trust: Federated Max-Cap Index Fund 0.50% None None Federated MDT Series: Federated MDT All Cap Core Fund 0.50% None None Federated MDT Balanced Fund 0.50% None None Federated Stock and Bond Fund 0.50% None None Federated Total Return Series, Inc.: Federated Total Return Bond Fund 0.50% None None Federated U.S. Government Securities Fund: 2-5 Years 0.50% None None Money Market Obligations Trust: Federated Automated Cash Management Trust 0.50% None None
